United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                               May 2, 2007

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                      No. 06-60852
                                    Summary Calendar
                                 _____________________


       SCHWARZ K. SCOTT,

                                                      Plaintiff-Appellant,

                                             versus

       BAE SYSTEMS R O DEFENSE, INC.,

                                                      Defendant-Appellee.

            __________________________________________________

                    Appeal from the United States District Court
                for the Southern District of Mississippi, Hattiesburg
                             USDC No. 2:05-CV-2035
            __________________________________________________

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Assuming appellate jurisdiction, there is no abuse of discretion shown by

appellant. There was a scheduled conference known by counsel prior to Hurricane

       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Katrina and no inquiry was made until four months after counsel had reopened her

office in January.

      AFFIRMED.




                                        2